



EXHIBIT 10.22


AMENDMENT NUMBER THREE
to the
SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of January 29, 2016
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 31st day of
October, 2016, by and among Barclays Bank PLC (a “Purchaser” and “Agent”),
Sutton Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to
that certain Second Amended and Restated Master Repurchase Agreement, dated as
of January 29, 2016 (as amended by that certain Amendment Number One to the
Second Amended and Restated Master Repurchase Agreement, dated as of June 24,
2016, Amendment Number Two to the Second Amended and Restated Master Repurchase
Agreement, dated as of October 17, 2016, and as further restated, supplemented
or otherwise modified from time to time, the “Repurchase Agreement”), by and
among Seller and Purchasers.
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as the Effective Date, the Repurchase Agreement
is hereby amended as follows:
(a)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means October 30, 2017.
(b)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined terms “HCM,” “HCM Aggregate MRA Purchase Price” and “HCM MRA” in their
entirety.
(c)    Section 2 of the Repurchase Agreement is hereby amended by inserting the
following defined term in appropriate alphabetical order:


“Bail-In Action” means the exercise by the Bank of England (or any successor
resolution authority) of any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary period
and together with any power to terminate and value transactions) under, and
exercised in compliance with, any laws, regulations, rules or requirements in





--------------------------------------------------------------------------------





effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
our obligations (or those of our affiliates) can be reduced (including to zero),
cancelled or converted into shares, other securities, or other obligations of
ours or any other person.


(c)    The Repurchase Agreement is hereby amended by adding the following as a
new Section 38 of the Agreement in its proper numerical sequence:


38.    Contractual Recognition of Bail-in. Seller acknowledges and agrees that
notwithstanding any other term of this Repurchase Agreement or any other
agreement, arrangement or understanding with Purchasers, any of Purchasers’
liabilities, as the Bank of England (or any successor resolution authority) may
determine, arising under or in connection with this Repurchase Agreement may be
subject to Bail-In Action and Seller accepts to be bound by the effect of:


(a)    Any Bail-In Action in relation to such liability, including (without
limitations):
        
(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;


(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and


(iii)     a cancellation of any such liability; and
    
(b)    a variation of any term of this Repurchase Agreement to the extent
necessary to give effect to Bail-In Action in relation to any such liability.


(d)    The Repurchase Agreement is amended to remove each reference to “other
than HCM,” “and the HCM Aggregate MRA Purchase Price,” “HCM MRA, and any
additional conforming changes to remove “HCM” from the Agreement.


(e)     Section 17 of the Repurchase agreement is hereby amended by deleting
subsection 17(e) in its entirety and replacing it with the following.


(e)    Seller or any of its Affiliates or Subsidiaries shall (A) be in default
under, or fail to perform as requested under, or shall otherwise breach, beyond
any applicable cure period, the terms of any warehouse, credit, repurchase, line
of credit, financing or other similar agreement relating to any Indebtedness
between Seller or any of its Affiliates or Subsidiaries, on the one hand, and
any Person, on the other, which default or failure entitles any party to require
acceleration or prepayment of any Indebtedness thereunder; or (B) fail to
satisfy, when due and beyond any applicable cure period, any payment obligation
under any other material agreement between Seller or any of its Affiliates or
Subsidiaries, on the one hand, and any Person, on the other (it being understood
that for the purposes of this clause (B) an agreement is material if the payment
obligations thereunder exceed $25,000,000 in the aggregate over the term of such
agreement);


- 2 -

--------------------------------------------------------------------------------







SECTION 2.Fees and Expenses. Seller agrees to pay to Purchasers all fees and out
of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Repurchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchasers all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchasers:
(a)    all accrued and unpaid fees and expenses owed to Purchasers in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;
(b)    a copy of this Amendment duly executed by each of the parties hereto;
(c)    a (i) copy of the Amendment Number Two to the Second Amended and Restated
Pricing Side Letter to the Master Repurchase Agreement, dated as of the date
hereof (the “Amendment No. 2”), (ii) the Amendment Number Three to the Pricing
Side Letter to the Loan and Security Agreement, dated as of the date hereof,
(iii) the Amendment Number Eight to the Pricing Side Letter to the Mortgage Loan
Participation Purchase and Sale Agreement dated as of the date hereof, (iv) the
Amendment Number Eleven to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of the date hereof, (v) the Amendment Number Six to the Loan
and Security Agreement, dated as of the date hereof, and (vi) the Second Amended
and Restated Acknowledgment Agreement, dated as of the date hereof, in each case
duly executed by each of the parties thereto;
(d)    the first installment of the Renewal Fee (as defined in the Amendment No.
2); and
(e)    any other documents reasonably requested by Purchasers or Agent on or
prior to the date hereof.
SECTION 5.Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
SECTION 6.Representations. In order to induce Purchasers and Agent to execute
and deliver this Amendment, Seller hereby represents to Purchasers and Agent
that as of the date hereof, (i) Seller is in full compliance with all of the
terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without


- 3 -

--------------------------------------------------------------------------------





regard to principles of conflicts of laws (other than Sections 5-1401 and 5‑1402
of the New York General Obligations Law which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.
[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]


- 4 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent


By: /s/ Joseph O’Doherty__________________
Name: Joseph O’Doherty
Title: Managing Director




SUTTON FUNDING LLC,
as Purchaser


By: /s/ Ellen Kierman_____________________
Name: Ellen Kierman
Title: Vice President




NATIONSTAR MORTGAGE LLC,
as Seller


By: /s/ Jeffrey Neufeld____________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer




- 5 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Joseph O’Doherty__________________
Name: Joseph O’Doherty
Title: Managing Director
SUTTON FUNDING LLC,
as Purchaser
By: /s/ Ellen Kierman_____________________
Name: Ellen Kierman
Title: Vice President
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld____________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer





